 Case 2:19-bk-24804-VZ             Doc 368 Filed 02/24/20 Entered 02/24/20 13:57:17                            Desc
                                    Main Document     Page 1 of 5


 1   Richard M. Pachulski (CA Bar No. 90073)
     Jeffrey W. Dulberg (CA Bar No. 181200)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067
 4   Telephone: 310/277-6910
     Facsimile: 310/201-0760
 5   E-mail: rpachulski@pszjlaw.com
             jdulberg@pszjlaw.com
 6           mpagay@pszjlaw.com
 7   [Proposed] Attorneys for Debtor and Debtor in Possession
 8                                 UNITED STATES BANKRUPTCY COURT
 9
                                     CENTRAL DISTRICT OF CALIFORNIA
10
                                              LOS ANGELES DIVISION
11
     In re:                                                          Case No. 2:19-bk-24804-VZ
12
     YUETING JIA,1                                                   Chapter 11
13
                                                                     STIPULATION RESOLVING STATUS
14                                                                   OF CLAIM HELD BY SHANGHAI LAN
                                Debtor.                              CAI ASSET MANAGEMENT CO., LTD.
15                                                                   AS GENERAL UNSECURED CLAIM
16                                                                   [No Hearing Required]
17

18            This Stipulation is entered into by and between Claimant, Shanghai Lan Cai Asset
19   Management Co., Ltd. (“SLC”) through its counsel of record, Lesnick Prince & Pappas LLP and
20   Kobre & Kim LLP, and Yueting Jia, chapter 11 debtor and debtor in possession (the “Debtor”),
21   through his counsel of record, Pachulski Stang Ziehl & Jones LLP, in accordance with the following
22   facts and recitals:
23                                                             RECITALS
24            A.       On October 14, 2019, the Debtor filed for protection under chapter 11 of the United
25   States Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware, Case
26   No. 19-12220-KBO.
27

28   1
       The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
     address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                 1
     DOCS_LA:327715.2 46353/002
 Case 2:19-bk-24804-VZ        Doc 368 Filed 02/24/20 Entered 02/24/20 13:57:17                Desc
                               Main Document     Page 2 of 5


 1          B.     The bankruptcy case in Delaware was transferred on or about December 18, 2019, to

 2   the United States Bankruptcy Court for the Central District of California, Case No. 2:19-bk-24804-

 3   VZ (the “Court”).

 4          C.     SLC timely filed a proof of claim (the “Claim”), asserting that its Claim was secured

 5   based on § 708.110(d) of the California Code of Civil Procedure.

 6         NOW, THEREFORE, counsel for SLC and counsel for the Debtor have conferred on whether

 7   SLC’s Claim is secured or unsecured, and have stipulated and agreed as follows:

 8                                                 STIPULATION

 9          1.     In accordance with California Code of Civil Procedure §708.110(d), SLC holds a

10   secured lien (the “Lien”) on the Debtor’s personal property as of approximately August 15, 2019,

11   which date was within 90 days of the date the Debtor’s bankruptcy case commenced.

12          2.     Because the Lien was effective within 90 days of the date the bankruptcy case

13   commenced, the Claim shall be treated in its entirety as a “general unsecured claim” in the Debtor’s

14   bankruptcy case for all purposes, including, but not limited to, classification, treatment and

15   distribution under any proposed plan of reorganization.

16          3.     Notwithstanding paragraph 2 herein, the Lien shall not be avoided until the earlier of

17   the effective date of a plan of reorganization or as otherwise ordered by the Court.

18          4.     If the Debtor’s bankruptcy case is dismissed, absent further Court order, SLC’s Lien

19   will be effective and the enforceability of the Lien deemed tolled for the time the Debtor’s bankruptcy

20   case was extant in accordance with section 108(c) of the Bankruptcy Code, provided, however, the

21   parties hereto preserve all other rights and defenses related to whether the Lien is properly secured

22   and the priority of the Lien.

23          5.     Nothing herein is intended to affect the allowance or disallowance of the Claim.

24          IN WITNESS WHEREOF, counsel for SLC and the Debtor have executed this Stipulation

25   as of the dates set forth below.

26

27

28

                                                       2
     DOCS_LA:327715.2 46353/002
Case 2:19-bk-24804-VZ   Doc 368 Filed 02/24/20 Entered 02/24/20 13:57:17   Desc
                         Main Document     Page 3 of 5




                  24
            Case 2:19-bk-24804-VZ                 Doc 368 Filed 02/24/20 Entered 02/24/20 13:57:17                                       Desc
                                                   Main Document     Page 4 of 5

                                       To PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): STIPULATION RESOLVING STATUS OF CLAIM
 HELD BY SHANGHAI LAN CAI ASSET MANAGEMENT CO., LTD. AS GENERAL UNSECURED CLAIM will be served or
 was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
 below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) February 24, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 24, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY                                                              VIA EMAIL
  United States Bankruptcy Court                                                     Daniel J. Saval            daniel.saval@kobrekim.com
  Central District of California
  Attn: Hon. Vincent Zurzolo
  Edward R. Roybal Federal Bldg./Courthouse
  255 East Temple Street, Suite 1360
  Los Angeles, CA 90012

                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 24, 2020            Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 368 Filed 02/24/20 Entered 02/24/20 13:57:17                                       Desc
                                              Main Document     Page 5 of 5


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
